Citation Nr: 0331433	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease on a direct basis.  

3.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  He served in Vietnam and was awarded the 
Combat Action Ribbon.  

In separate decisions dated in September 1988, the Board of 
Veterans' Appeals (the Board) denied the veteran's claims of 
entitlement to service connection for PTSD and for heart 
disease.  The veteran filed his claim to reopen his claim of 
entitlement to service connection for PTSD and for heart 
disease in September 2000.  This matter has come before the 
Board on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) which in essence have declined to reopen the 
previously-denied claims.

Clarification of issues on appeal

During the course of the appeal, the veteran presented 
various theories as to why he should be awarded service 
connection for heart disease, including based on herbicide 
exposure, in-service tobacco use, and as a result of PTSD.  
The RO, in an August 2001 rating decision, adjudicated and 
denied the following issues: (1) entitlement to service 
connection for heart disease as a result of exposure to 
herbicides; (2) entitlement to service connection for heart 
disease as secondary to PTSD; (3) entitlement to service 
connection for heart disease as a result of cigarette 
smoking; (4) new and material evidence to reopen the claim 
for service connection for heart disease; and (5) new and 
material evidence to reopen the claim for service connection 
for PTSD.  The veteran subsequently perfected an appeal as to 
these five issues.  

During a June 2003 hearing at the Board's offices in 
Washington, D.C., the veteran's representative, after 
discussions with the undersigned Veterans Law Judge, agreed 
that although five issues had been developed for appeal by 
the RO the case basically involved only two issues, 
entitlement to service connection for PTSD and entitlement to 
service connection for heart disease.  Although this is 
essentially correct, for reasons explained below the Board 
has framed this appeal in terms of three issues, one of which 
involves entitlement to service connection for PTSD and two 
of which involve service connection for heart disease.  

As noted above, entitlement to service connection for heart 
disease on a direct basis was denied by the Board in 
September 1988.  During the June 2003 hearing, the veteran 
through his representative withdrew his appeal with respect 
to the issues of entitlement to service connection for heart 
disease as secondary to herbicide exposure and entitlement to 
service connection for heart disease due to tobacco use.  The 
Board believes that the veteran's contentions concerning 
Agent Orange and tobacco use as a cause of his heart disease 
never amounted to separate claims in any event.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997) [reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim, which requires the submission of new and material 
evidence].  Thus, what remains is an issue of entitlement to 
service connection for heart disease on a direct basis, 
encompassing any etiological theory advanced by the veteran, 
which was previously denied by the Board and which is 
therefore subject to the law and regulations pertaining to 
reopening.  See 38 U.S.C.A. § 5108 (West 2002).   

The veteran, in his current claim, also seeks service 
connection for heart disease on a secondary basis.  This 
involves a new theory of law, as opposed to a new etiological 
theory, and will be treated as a separate claim not subject 
to the law and regulations pertaining to reopening.  The 
issue of entitlement to service connection for heart disease 
as secondary to service-connected disability will be 
addressed in the remand section of this decision.  

In summary, for the reasons stated immediately above, the 
Board has reframed the issues on appeal as set forth on the 
title page of this decision.  
Additional evidence 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently held that the Board may not 
consider evidence submitted to it or obtained by it unless 
review by the RO is expressly waived by the appellant.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).

Since the issuance of the RO's August 2002 Statement of the 
Case (SOC), numerous medical records have been associated 
with the claims file.  During the June 2003 hearing, the 
veteran submitted additional evidence without explicit waiver 
of initial RO consideration, although it appears to have been 
his intention to waive RO consideration.  In any event, the 
record was held open so that the veteran could submit 
additional evidence.  Subsequently in June 2003 and in July 
2003, the veteran, through his representative, submitted 
additional documentary evidence, which was accompanied by 
waivers of RO consideration.  See 38 C.F.R. 20.1304 (2003).  
Given this history, the Board believes that the waivers 
received in June 2003 and July 2003 encompass the evidence 
submitted at the June 2003 hearing.  The Board feels that 
such action best represents the wishes of the veteran.  


FINDINGS OF FACT

1.  In a September 1988 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  Evidence added to the record since the September 1988 
Board decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.

3.  The medical evidence of record supports the conclusion 
that the veteran's currently diagnosed PTSD was precipitated 
by stressors experienced while serving in Vietnam.  

4.  In a September 1988 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
heart disease on a direct basis.

5.  Evidence submitted since the September 1988 Board 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for heart disease 
on a direct basis.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's final September 1988 
decision denying service connection for PTSD is new and 
material.  The claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001); 38 C.F.R. § 20.1100 (2003).

2.  PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. §1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

3.  Evidence submitted since the Board's September 1988 
decision denying service connection for heart disease on a 
direct basis is not new and material.  The claim of 
entitlement to service connection for heart disease on a 
direct basis is not reopened.  38 U.S.C.A. §§ 5108, 7103, 
7104 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001); 38 C.F.R. § 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he suffers from PTSD as a result 
of stressors he experienced during his service in Vietnam.  
He also seeks service connection for heart disease directly 
as a result of stress experienced during his military service 
or secondarily as a result of PTSD.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) [codified as amended at 
38 U.S.C. § 5107(a)].

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2002).

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 U.S.C. 
§ 5103, pertaining to VA's duty to notify claimants, includes 
claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice provisions found in the VCAA are 
therefore applicable to cases such as this in which the issue 
revolves around finality and new and material evidence.

Crucially, the RO sent the veteran a VCAA letter in June 
2001.  The June 2001 VA letter set forth in detail the VCAA 
requirements concerning its duty to notify the veteran.  
Significantly, the letter specifically advised the veteran of 
what evidence the RO had obtained or was in the process of 
obtaining and what evidence was required from him. 

With respect to VA's duty to assist, once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C. § 5103A.  

The Board notes that the veteran has been accorded all 
appropriate procedural due process.  See 38 C.F.R. § 3.103 
(2003).  He and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims, and as noted in the Introduction he testified at 
personal hearing which was chaired by the undersigned in June 
2003.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty (MOS) to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2002)].  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran' claim to reopen was initiated prior to 
August 2001, his claim will be adjudicated by applying the 
law previously in effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In this regard, the Board notes that, in the August 2002 SOC, 
the RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.156.  In the August 2002 SOC, the RO noted that the 
evidence that had been submitted in connection with the 
veteran's claims to reopen did not constitute new and 
material evidence because it did not bear directly on the 
reasons for the prior denial of the issues and was not so 
significant that it must be considered in fairness to the 
veteran.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The veteran's DD-214 reflects that he served in Vietnam and 
was awarded the Combat Action Ribbon.  

The service medical records contain no reference to 
complaints or findings of a psychiatric or cardiovascular 
disorder.  The August 1970 separation examination revealed no 
psychiatric abnormality.  The heart and vascular system were 
normal.  A chest X-ray was negative.  Blood pressure was 
124/74.  

A discharge summary from a private medical facility dated in 
January 1987 contains information that the veteran had an 
acute inferior myocardial infarction in November 1984 
associated with multiple risk factors for progressive 
coronary disease.  Cardiac catheterization showed triple-
vessel and "left main" disease.  His history included a 
coronary artery bypass graft in December 1984.  The discharge 
diagnoses included coronary artery disease and familial 
hypercholesterolemia.  

On VA psychiatric examination in June 1987, the veteran 
reported that almost immediately after his return from 
Vietnam, he began having what he described as "violent 
outrages" and "getting very temperamental".  He reported 
that he had frequently harmed others, primarily in the 1970s.  
He stated that his most recent outburst of violent outburst 
occurred in May 1987 when he came very close to hitting a man 
who had been driving a car "on his bumper."  He reported 
having nightmares about Vietnam 2-4 times a week in the early 
1970's, but none recently.  He reported that he exhibited 
startle response when he went to a fireworks display, and 
that since that time had avoided fireworks.  He denied 
flashbacks per se, but indicated that he had frequent 
recurrent and somewhat intrusive thoughts of Vietnam which 
occurred during the daytime frequently.  

He described several traumatic events in Vietnam, including 
while working as a truck driver transporting food, when he 
was fired at by a South Vietnamese soldier.  He stated that 
the spare tire which was directly in back of him was riddled 
with bullet holes.  Another traumatic incident was his first 
night at "Red Beach," outside of Da Nang, when the airport 
was bombed and he came very close to personal injury.  He 
stated that he had a friend killed in the war whose name was 
"Baker".  

On mental status examination, the veteran was pleasant and 
cooperative.  He displayed good eye contact.  His speech 
rate, pattern, and thought form were within normal limits.  
His mood was described as being currently good, although he 
noted that he had frequent dysphoric spells because of the 
uncertainty about his medical future.  His affect was 
moderately blunted and mildly anxious, but was otherwise 
broad and mood congruent and appropriate.  He was alert and 
oriented.  He denied suicidal or homicidal ideation.  He 
denied auditory or visual hallucinations, paranoid delusions, 
or other psychotic phenomenon.  Higher cognitive functioning 
was grossly intact.  

In summary, the examiner stated that the veteran met the 
criteria for PTSD.  It was reported that this appeared to be 
of mild to moderate severity and was primarily manifested by 
frequent temperamental outbursts which appeared to be 
improving somewhat with psychiatric treatment and treatment 
with an anxiolytic agent.  The examiner noted that the 
veteran gave a good history of stress-related nightmares 
which were ongoing for several years, but which had been 
resolved for the last 8 to 10 years.  The veteran also gave 
other PTSD symptoms of psychogenic amnesia for events that 
occurred in Vietnam, intrusive recollections of Vietnam, and 
an exaggerated startle response.  The diagnosis was PTSD - 
mild to moderate severity.  

On VA examination in June 1987, the diagnoses included stable 
angina, status post triple-vessel bypass - currently with one 
obstructed graft.  A chest X-ray revealed minimal prominence 
enlargement of the left ventricle.  

In October 1987, the veteran's spouse expressed the opinion 
that the stress the veteran had from Vietnam brought on his 
mental and physical problems.  

In November 1987, the veteran's sister described how the 
veteran had changed since being in Vietnam.  

In February 1988, Dr. R.K. reported that the veteran had an 
acute myocardial infarction in November 1984; that he 
underwent triple-bypass graft heart surgery in December 1984; 
that he was stable until January 1987 when he developed 
recurrent angina pectoris; and that he was advised to leave 
his job as a truck driver because he was to avoid stress.  
The physician noted that the veteran's life depended on being 
in a stress-free environment.  

In a decision in September 1988, the Board denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the evidence did not establish that the 
veteran had a diagnosis of PTSD.  In a separate decision 
dated that month, the Board denied entitlement to service 
connection for heart disease on the basis that it was 
initially manifested many years after service and was not 
related to service.  

The veteran filed his claim to reopen in September 2000.  
Additional evidence received since the September 1988 Board 
decision will be referred to below.    

Analysis

The September 1988 Board decision is final.  See 38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. § 20.1100.  As explained above, the 
veteran's claims for service connection for PTSD and for 
heart disease on a direct basis may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).
With respect to each issue, therefore, the initial inquiry 
will be directed to that question.

Because the outcomes of the two issues diverge, the Board 
will address them separately.

1.  Entitlement to service connection for PTSD.

New and material evidence

As noted above, the September 1988 Board decision denied 
service connection for PTSD on the basis that the record did 
not warrant a conclusion that the veteran had PTSD.  The 
Board must now review all of the evidence that has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in September 1988 
in order to determine whether new and material evidence has 
been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The additional evidence includes a June 2003 statement from 
Dr. F.R. wherein it was noted that the veteran complained of 
insomnia, decreased memory and concentration, attention span 
anhedonia, depressed mood, crying spells, loss of appetite, 
weight loss and passive death wishes.  The veteran also 
complained of flashbacks to experiences in Vietnam as a 
combat soldier.  The diagnoses were PTSD and major depressive 
disorder.  Dr. F.R. opined that it was as least as likely as 
not that the veteran's PTSD was a result of his combat 
service.  

The Board finds that this medical report constitutes new and 
material evidence which allows us to reopen the veteran's 
claim.  Specifically, the Board finds that this evidence, 
which includes both a diagnosis of PTSD and a medical nexus 
opinion, was not before the Board in 1988, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, new and material 
evidence has been submitted and the claim of service 
connection for PTSD is reopened.  See 38 C.F.R. § 3.156 
(2001).

Procedural considerations

(i.)  Duty to assist  

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board has reviewed the evidence and the veteran's 
communications to VA.  Based on this review, the Board is 
unaware of, and the veteran has not pointed to, any pertinent 
evidence which exists and which has not been obtained.

(ii.)  Bernard considerations

In the August 2002 SOC, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  As described immediately above, the Board has reopened 
the claims based on the submission of new and material 
evidence, some of which postdates the SOC.  The RO has not 
had an opportunity to conduct a de novo adjudication of the 
claim.  When the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 392-4 (1993).  With respect to this case, because the 
issue on appeal, entitlement to service connection for PTSD, 
is ultimately being resolved in the veteran's favor, no 
prejudice could arise from the Board's initial determination 
on the merits of the claim.  Moreover, the veteran has been 
accorded ample opportunity to present evidence and argument 
as to the question of the relationship between PTSD and 
service, without regard to the predicate matter of submission 
of new and material evidence.   

(iii.)  Standard of review

Having concluded that the veteran's claim is reopened and 
that additional development need not be undertaken, the Board 
must evaluate the claim in light of all the evidence, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Decision on the merits

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a current medical diagnosis of PTSD, in 
June 2003, which has been linked to the veteran's combat 
service; accordingly, elements (1) and (2) above have 
arguably been satisfied.  In addition, the veteran was 
awarded a Combat Action Ribbon based on his experiences in 
Vietnam.  This establishes that he engaged in combat with the 
enemy, and has demonstrated exposure to a stressor event in 
service.  Element (3), and therefore all elements, have been 
met.  

The Board additionally notes that there is no significant 
evidence to the contrary.  The evidence of record in essence 
supports the conclusion that the veteran has PTSD which is 
related to combat and other experiences in Vietnam.  Indeed, 
as early as the June 1987 VA psychiatric examination it was 
noted that the veteran "meets the criteria for post-
traumatic stress disorder."  

In summary, for the reasons and bases expressed above, the 
Board concludes that  service connection for PTSD is granted.  
The appeal as to that issue is allowed.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disease on 
a direct basis.  

As discussed above, the Board's initial inquiry is whether 
any additionally submitted (i.e. after September 1988) 
evidence bears directly and substantially upon the specific 
matter under consideration, namely, whether such evidence 
provides a nexus relating the veteran's heart disease to his 
period of active service.  

The additional evidence received since the September 1988 
Board decision consists of private treatment records from 
1987 to 2003, private physicians' statements dated in 
December 2000, June 2003 and July 2003, and personal hearing 
testimony in June 2003.

The Board observes that this evidence was not previously 
before the Board in 1988, and may, therefore, be considered 
"new".  The evidence, however, is not "material" because 
it does not bear directly and substantially on the subject 
matter.  Specifically, the evidence does not address the 
crucial matter of a nexus between the present heart disease 
and an injury or disease during active service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a person seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability].  

The additionally received evidence either pertains to 
unrelated conditions, which clearly is not material to the 
issue at hand, or merely reflects current treatment and 
diagnosis of heart disease without any indication that the 
heart disease may have been incurred in service.  The 
existence of heart disease was demonstrated at the time of 
the Board's decision in September 1988; the missing evidence 
pertains to nexus between heart disease and service.  The 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence. See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994).  The new evidence, which pertains only to continued 
treatment of the veteran's heart disease, is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

[The Board observes in passing that while Dr. J.L.'s December 
2000 and July 2003 statements suggest a relationship between 
the veteran's heart disease and his PTSD, they do not 
indicate that the heart disease was caused by his period of 
active service.  The issue of entitlement to service 
connection for heart disease as secondary to PTSD is 
addressed in the Remand section below.]

With respect to the veteran's own statements on file in 
support of his claim, including his personal hearing 
testimony, these are essentially reiterations of similar 
contentions raised in 1988 and are therefore not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).   

In addition, the Board notes that insofar as lay statements 
from the veteran suggest a relationship between his current 
heart disease and service, they are insufficient to support 
the claim.  It is now well-established that a layperson 
without medical training, such as the veteran, is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See 38 C.F.R. § 3.159; 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, in  Routen 
v. Brown, 10 Vet. App. 183, 186, (1997), the Court noted 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

Because there is still no competent medical evidence that the 
veteran's heart disease is etiologically related to service, 
the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In short, the veteran has not submitted competent medical 
evidence which serves to link his heart disease to service.  
The evidence which has been presented since September 1988 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
heart disease on a direct basis is unsuccessful.  The 
recently submitted evidence not being both new and material, 
the claim of service connection for heart disease on a direct 
basis is not reopened and the benefit sought on appeal 
remains denied.

As discussed above in connection with the VCAA, in the 
absence of a reopened claim there is no duty to assist the 
veteran.  To the extent that the veteran desires to pursue 
this claim in the future, the Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim for service connection for 
heart disease on a direct basis.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  Upon de novo review of the record, service 
connection for PTSD is granted.  

New and material evidence not having been received, the 
veteran's application to reopen the claim for service 
connection for heart disease on a direct basis is denied.  


REMAND

3.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected PTSD.

As noted above, service connection has been granted for PTSD.  
The veteran contends that his heart condition was caused by 
his PTSD.  



Reasons for remand

Medical examination

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2003); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In a December 2000 statement, Dr. J.L. opined that the 
veteran's PTSD was "a factor" in his heart condition.  In a 
subsequent statement, dated in July 2003, Dr. J.L. further 
opined that it was as least likely as not that PTSD had 
aggravated the veteran's heart disease.  No specifics were 
provided.

The remainder of the medical record is silent as to the 
relationship, if any, between the veteran's PTSD and his 
heart disease.  This is due, however, to the fact that PTSD 
has not heretofore been service connected, so the matter of 
the veteran's entitlement to service connection for heart 
disease on a secondary basis was not for consideration.

Because the precise nature, if any, of a relationship between 
the veteran's PTSD and his heart disease is unclear, the 
Board believes that the veteran's medical records should be 
reviewed by a physician.

VCAA compliance

As discussed above, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio, supra.  After 
a careful review of the record, the Board has concluded that 
in regard to the issue of service connection for heart 
disease on a secondary basis the veteran has not received 
notice which fully complies with the VCAA and Quartuccio.

A recent decision of the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30 
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the VBA must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Board therefore remands this issue to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  VBA should arrange for the veteran's 
medical records to be reviewed by a 
physician with appropriate expertise  The 
reviewing physician should express an 
opinion as to whether any heart disease 
present is related to the veteran's 
service-connected PTSD.  If the reviewer 
concludes that there is no causal 
connection, it should be indicated 
whether there has been any aggravation of 
his heart problems as a result of the 
service-connected PTSD, and if so, 
specify the degree of aggravation.  If 
the reviewing physician deems physical 
examination of the veteran and/or 
diagnostic testing to be necessary, such 
should be scheduled.  A complete 
rationale for any opinion expressed 
should be provided.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

3.  Thereafter, VBA should readjudicate 
the issue of the veteran's entitlement to 
service connection for heart disease on a 
secondary basis.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects VBA consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until he is 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



